DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being obvious over Makinoshima (US 2017/0073288).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Examiner also points out the applied reference also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Makinoshima discloses a compound of the present embodiment is represented by the following formula (1). The compound of the present embodiment has such a configuration, and therefore can be applied to a wet process in formation of a photoresist underlayer film and is excellent in heat resistance and etching resistance. (Para, 0056). Makinoshima also discloses the compound of the present embodiment has a specific structure, and therefore has a high heat resistance, a relatively high carbon concentration, a relatively low oxygen concentration and also a high solvent solubility. (Para, 0056). Makinoshima discloses the compound can be used to thereby form an underlayer film whose degradation is suppressed at high-temperature baking and which is also excellent in etching resistance to oxygen plasma etching or the like. (Pra, 0056). Furthermore, Makinoshima discloses the compound is also excellent in adhesiveness with a resist layer and therefore can form an excellent resist pattern. (Para, 0056). 
Makinoshima discloses in formula (1), R1 is a 2n-valent group having 1 to 30 carbon atoms and the compound of the present embodiment has a structure in which respective aromatic rings are bonded with each other via R1. (Para, 0057). Makinoshima discloses each of R2 to R5 is independently a monovalent group selected from the group consisting of a linear, branched or cyclic alkyl group having 1 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, a thiol group and a hydroxyl group, wherein at least one R4 and/or at least one R5 is a hydroxyl group and/or a thiol group. (Para, 0058). Makinoshima discloses each of m2 and m3 is independently an integer of 0 to 8, and each of m4 and m5 is independently an integer of 0 to 9, wherein at least one of m4 and m5 is an integer of 1 to 9, namely, m4 and m5 are not 0 at the same time. (Para, 0059). Makinoshima discloses n is an integer of 1 to 4 and each of p2 to p5 is independently an integer of 0 to 2. (Para, 0060-0061). Makinoshima explains 2n-valent group means an alkylene group having 1 to 30 carbon atoms when n=1, an alkanetetrayl group having 1 to 30 carbon atoms when n=2, an alkanehexayl group having 2 to 30 carbon atoms when n=3, and an alkaneoctayl group having 3 to 30 carbon atoms when n=4. (Para, 0062). Makinoshima also discloses examples of the 2n-valent group include those having a linear hydrocarbon group, a branched hydrocarbon group or a cyclic hydrocarbon group with the cyclic hydrocarbon group also includes a bridged cyclic hydrocarbon group. (Para, 0062). Makinoshima explains the 2n-valent group may also have an aromatic group having 6 to 30 carbon atoms and it may also have a double bond as well as a hetero atom. (Para, 0063). Makinoshima discloses in the compound represented by the formula (1), at least one R2 and/or at least one R3 is preferably a hydroxyl group and/or a thiol group in terms of ease of crosslinking and solubility in an organic solvent. (Para, 0067). These disclosures and the illustrations of Formula 1 teach and/or suggest the limitations of claim 1 where a compound represented by the following formula (1): wherein A is a group having 1 to 12 carbon atoms; R1 is a 2n-valent group having 1 to 30 carbon atoms; R2 to R5 are each independently a linear, branched, or cyclic alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, an alkynyl group having 2 to 10 carbon atoms, a thiol group, or a hydroxyl group; at least one R4 and/or at least one R5 is a hydroxy group and/or a thiol group; m2 and m3 are each independently an integer of 0 to 8; m4 and m5 are each independently an integer of 0 to 9; n is an integer of 1 to 4; and p2 to p5 are each independently an integer of 0 to 2 and the limitation of claim 2. 
Makinoshima also discloses a resin that is obtained by using the compound represented by the formula (1) as a monomer. (Para, 0097). Makinoshima discloses the resin of the present embodiment has a structure represented by formula (2). (Para, 0097). These disclosures and the illustrations of formula (1) and (2) teach and/or suggest the limitation of claims 6-7. 
Makinoshima also discloses a material for forming an underlayer film for lithography of the present embodiment contains the compound represented by the formula (1) or the resin obtained by using the compound as a monomer. (Para, 0118). Makinoshima explains the material for forming an underlayer film for lithography of the present embodiment contains at least the compound or the resin of the present embodiment. (Para, 0118). These disclosures teach and/or suggest the limitation of claim 8. Makinoshima discloses the material for forming an underlayer film for lithography of the present embodiment may contain, if necessary, other component such as an organic solvent, a crosslinking agent, and an acid generator, other than the compound represented by the formula (1) and/or the resin obtained by using the compound as a monomer. (Para, 0019). These disclosures teach and/or suggest the limitation of claims 9-11. Makinoshima also discloses the compound and/or resin material is related to forming smecindoutor devices. (Para, 0002). This disclosure encompasses the limitation of claim 13. 
Makinoshima discloses the material can be used to form an underlayer film for lithography (Para, 0155). This disclosure teaches and/or suggests the limitation of claim 12. Makinoshima discloses that a resist pattern forming method of the present embodiment includes step (A-1) of forming an underlayer film on a substrate by using the material for forming an underlayer film for lithography of the present embodiment, step (A-2) of forming at least one photoresist layer on the underlayer film, and step (A-3) of, after the second forming step, irradiating a predetermined region of the photoresist layer with radiation, followed by developing with an alkali.(Para, 0156). These disclosures teach and/or suggest the limitations of claims 14-16.  
Makinoshima discloses a circuit pattern forming method of the present embodiment includes step (B-1) of forming an underlayer film on a substrate by using the material for forming an underlayer film for lithography of the present embodiment, step (B-2) of forming an intermediate layer film on the underlayer film by using a silicon atom-containing resist intermediate layer film material, step (B-3) of forming at least one photoresist layer on the intermediate layer film, step (B-4) of, after step (B-3), irradiating a predetermined region of the photoresist layer with radiation, followed by developing with an alkali to form a resist pattern, and step (B-5) of, after step (B-4), etching the intermediate layer film with the resist pattern as a mask, etching the underlayer film with the obtained intermediate layer film pattern as an etching mask and etching the substrate with the obtained underlayer film pattern as an etching mask, to form a pattern on the substrate. (Para, 0157). These disclosures teach and/or suggest the limitations of claim 17. 
Makinoshima discloses a method for purifying the compound or the resin of the present embodiment includes a step of bringing a solution (hereinafter, also referred to as “solution (A)”) including an organic solvent optionally immiscible with water, and the compound or the resin into contact with an acidic aqueous solution for extraction. (Para, 0175). Makinoshima explains the compound represented by the formula (1) or the resin obtained by using the compound as a monomer can be purified by dissolving the compound or the resin in an organic solvent optionally immiscible with water, bringing the solution into contact with an acidic aqueous solution for performing an extraction treatment, to thereby transfer a metal content included in the solution (A) including the compound or the resin and the organic solvent to an aqueous phase, and then separating an organic phase and the aqueous phase. (Para, 0175). Makinoshima further explains the method discloses can allow the contents of various metals in the compound represented by the formula (1) or the resin obtained by using the compound as a monomer to be remarkably reduced. (Para, 0175).  These disclosures teach and/or suggest the limitations of claim 18. 
Makinoshima discloses and illustrates an example of a preferred compound of formula (1) as formula (1a). Makinoshima discloses that in formula (1a), R1 to R5 and n are the same as defined in the formula (1). (Para, 0069). Makinoshima discloses that each of m2′ and m3′ is independently an integer of 0 to 4, and each of m4′ and m5′ is independently an integer of 0 to 5, wherein at least one of m4′ and m5′ is an integer of 1 to 5, namely, m4′ and m5′ are not 0 at the same time. (Para, 0070). These disclosures and illustrations of Formula (1a) teach and/or suggest the limitation of claim 3. Makinoshima then further illustrates more specific examples of Formula (1). (Para, 0077; 0082). The example illustrations of specific compounds based on Formula (1) contemplate the limitations of claims 4-5.  
Therefore, the recitations of claims 1-18 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Makinoshima as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Makinoshima as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899